 Case 4:20-cv-00306-SDJ Document 4 Filed 07/02/20 Page 1 of 3 PageID #: 201




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

COMMUNICATION INTERFACE
TECHNOLOGIES, LLC,
                                                    Civil Action No. 4:20-cv-00306-SDJ
                         Plaintiff

          v.
                                                    JURY TRIAL DEMANDED
CINEMARK HOLDINGS, INC.
CINEMARK USA, INC.

                         Defendants.


                  UNOPPOSED MOTION TO STAY ALL DEADLINES AND
                            NOTICE OF SETTLEMENT

          COMES NOW Plaintiff Communication Interface Technologies, LLC, and Defendants

Cinemark Holdings, Inc. and Cinemark USA, Inc., (collectively “The Parties”), to file this

Unopposed Motion to Stay All Deadlines and Notice of Settlement.

          The Parties hereby notify the Court that all matters in controversy between the parties in

the above-captioned matter have been settled in principle, subject to the completion and

execution of a final written settlement agreement. The Parties therefore request that the Court

stay this case for thirty (30) days so that appropriate dismissal papers may be submitted in this

action.

          The Parties respectfully request that the Court grant this motion to stay all deadlines and

notice of settlement. A proposed order is attached herewith.
 Case 4:20-cv-00306-SDJ Document 4 Filed 07/02/20 Page 2 of 3 PageID #: 202




DATE: July 2, 2020                   Respectfully submitted,

                                      DEVLIN LAW FIRM LLC

                                      /s/ Timothy Devlin
                                      Timothy Devlin
                                      tdevlin@devlinlawfirm.com
                                      1526 Gilpin Avenue
                                      Wilmington, Delaware 19806

                                      Telephone: (302) 449-9010
                                      Facsimile: (302) 353-4251

                                      Attorneys for Plaintiff
                                      COMMUNICATION INTERFACE
                                      TECHNOLOGIES, LLC
 Case 4:20-cv-00306-SDJ Document 4 Filed 07/02/20 Page 3 of 3 PageID #: 203




                            CERTIFICATE OF CONFERENCE

       The undersigned certifies that on July 2, 2020 counsel for Plaintiff Communication

Interface Technologies, LLC has conferred with Defendants Cinemark Holdings Inc. and

Cinemark USA, Inc., via email, and Defendants do not oppose the foregoing Motion to Stay All

Deadlines and Notice of Settlement.


                                             /s/ Timothy Devlin
                                              Timothy Devlin




                             CERTIFICATE OF SERVICE

        The undersigned certifies that on July 2, 2020 a true and correct copy of the foregoing

 document was served on all attorneys of record who have consented to electronic service via

 the Court’s CM/ECF system per Local Rule CV-5(a)(3).


                                             /s/ Timothy Devlin
                                              Timothy Devlin
